SECOND AMENDMENT TO FORBEARANCE AGREEMENT




This Second Amendment to Forbearance Agreement is made and entered into
effective this 15th day of  June, 2013, by and between United Bank, Inc., a West
Virginia banking corporation, party of the first part, hereinafter called
“Lender”, Energy Services of America Corporation, a Delaware corporation, party
of the second part, hereinafter called “Company” or “Borrower”, and C. J. Hughes
Construction Company, Inc., a West Virginia corporation, Contractors Rental
Corporation, a West Virginia corporation, Nitro Electric Company, Inc., a West
Virginia corporation, and S. T. Pipeline, Inc., a West Virginia corporation,
parties of the third part, hereinafter called “Guarantors”, the Company and
Guarantors sometimes hereinafter collectively called “Obligors”.


RECITALS


A.  Lender has extended two credit facilities in favor of Borrower, the first,
an Eighteen Million Dollar ($18,000,000) revolving line of credit (“RLOC”) all
of which is set forth in a Loan Agreement dated July 27, 2011 (“RLOC Loan
Agreement”) as amended by Agreements dated January 31, 2012, May 10, 2012 and
July 25, 2012 and evidenced by a note dated July 27, 2011 (“RLOC Note”), and the
second, an Eleven Million Three Hundred Thousand Dollar ($11,300,000) term loan
(“Term Loan”), all of which is set forth in a Loan Agreement dated July 27, 2011
(“Term Loan Agreement”) as amended by Agreements dated January 31, 2012, May 10,
2012 and July 25, 2012 and evidenced by a note dated July 27, 2011 (“Term
Note”).  The RLOC Note and the Term Note are hereinafter referred to as the
"Notes".  The RLOC Loan and the Term Loan are hereinafter referred to as the
"Indebtedness".


B.  The parties have previously executed a Forbearance Agreement dated May 31,
2013, as amended by agreement dated June 5, 2013.


C.  Paragraph 6(e)(5) of the Forbearance Agreement required ESA to have raised
not less than Six Million Dollars in equity with One Million of the funds to be
used to reduce the principal balance of the Indebtedness.


D.  Obligors have requested Lender to change the period of time in which to
raise the funds and make the principal payment to July 31, 2013 and Lender by
this Agreement has agreed to do so.


E.  Capitalized terms used herein which are not otherwise defined in this
Agreement shall have the meaning set forth for them in the Loan Documents.


NOW, THEREFORE, in consideration of these premises and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged and intending to be legally bound hereby, the parties hereby agree
as follows:


1.           Paragraph 6(e)(5) of the Forbearance Agreement shall be amended by
substituting July 31, 2013 in the place and stead of June 15, 2013.
 

 
 
 

--------------------------------------------------------------------------------

 
2.           The Parties further agree that until such time as the Obligors have
received paid subscriptions for a minimum of Three Million Dollars
($3,000,000.00) all monies shall be held in escrow by the Obligors. Once
Obligors have received a minimum of Three Million Dollars ($3,000,000.00) in
paid subscriptions, One Million Dollars ($1,000,000.00) shall be paid to Lender
as a principal reduction as required by the Forbearance Agreement with the
remaining monies to be made available as working capital. Notwithstanding the
above, Obligors acknowledge that not less than Six Million Dollars
($6,000,000.00) in equity shall be raised on or before July 31, 2013.


3.           Other Terms and Conditions.  All other terms and conditions of the
Forbearance Agreement shall remain the same.


IN WITNESS WHEREOF, and intending to be legally bound, the parties hereto, have
caused this Forbearance Agreement to be duly executed by their duly authorized
officers as of the date first written above.



 
LENDER:
     
United Bank, Inc.
 
a West Virginia banking corporation
     
By: /s/ Andrew Dawson
 
Name: Andrew Dawson
 
Title: Assistant Vice President
   




 
BORROWER:
     
Energy Services of America Corporation
 
a Delaware corporation
     
By: /s/ Douglas Reynolds
 
Name: Douglas Reynolds
 
Title: President and Chief Executive Officer
   




 
GUARANTORS:
     
C.J. Hughes Construction Company, Inc.
 
a West Virginia corporation
     
By: /s/ Douglas Reynolds
 
Name: Douglas Reynolds
 
Title: President
   





 
 

--------------------------------------------------------------------------------

 

     
Contractors Rental Corporation
 
a West Virginia corporation
     
By: /s/ Douglas Reynolds
 
Name: Douglas Reynolds
 
Title: President
   




 
Nitro Electric Company, Inc.
 
a West Virginia corporation
     
By: /s/ Douglas Reynolds
 
Name: Douglas Reynolds
 
Title: Chairman
   




 
S.T. Pipeline, Inc.
 
a West Virginia corporation
     
By: /s/ Douglas Reynolds
 
Name: Douglas Reynolds
 
Title: President
   


